                                               Matt Mead
                                               David A. Wilkinson
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Ave, Ste. 1200
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152
                                               Fax: (907) 276-8433
                                               Email: mattm@lbblawyers.com
                                               Email: davidw@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendants
                                               ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska
                                               Pipeline Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                     IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                            FOR THE DISTRICT OF ALASKA


                                                ALASKA RAILROAD CORPORATION,

                                                                      Plaintiff,

                                                              vs.

                                                FLYING CROWN SUBDIVISION
                                                ADDITION NO. 1 AND ADDITION NO.
                                                2 PROPERTY OWNERS
                                                ASSOCIATION,

                                                                      Defendant.                     Case No. 3:20-cv-00232-JMK


                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS COMPANY, A
                                                  DIVISION OF SEMCO ENERGY, INC., AND ALASKA PIPELINE
                                                COMPANY’S MOTION TO INTERVENE AS DEFENDANTS OR, IN THE
                                                     ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE




                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 1 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 1 of 20
                                                       ENSTAR Natural Gas Company and Alaska Pipeline Company (collectively,

                                               ENSTAR) jointly move to intervene as defendants in this matter under Rule of Civil

                                               Procedure 24.

                                                       ENSTAR is a jointly regulated, public natural gas utility 1 that has an immediate

                                               and ongoing interest in the interpretation of the Railroad’s easement rights. Where

                                               ENSTAR’s gas lines run within the Railroad’s easements, the Railroad requires

                                               ENSTAR to acquire a permit and pay it rent, an expense that is ultimately borne by
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               ENSTAR’s ratepayers. In response to ENSTAR’s objections to the permit and rent
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               requirements, the Railroad has maintained that it has a right to demand them because

                                               of its claim to exclusive use easements reserved in federal patents and conveyed through

                                               the Alaska Railroad Transfer Act—the same position the Railroad is seeking to

                                               vindicate through this lawsuit.

                                                       Thus, the legal questions raised in this case have direct implications for other

                                               users of the railroad transportation corridor, including ENSTAR. This should come as

                                               no surprise to the Railroad. During the past several years, ENSTAR has challenged the

                                               scope of the easement and has made its permit payments for use of the easement under

                                               protest. ENSTAR should be allowed to intervene to defend against the Railroad’s



                                               1
                                                      Alaska Pipeline Company and ENSTAR Natural Gas Company are jointly
                                               regulated, public natural gas utilities. Alaska Pipeline Company is a wholly owned
                                               subsidiary of SEMCO Energy, Inc., of which ENSTAR Natural Gas Company is a
                                               division.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                    PAGE 2 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 2 of 20
                                               claimed easement rights and to recover amounts that ENSTAR has been unfairly

                                               required to pay under the Railroad’s claim to exclusive easements.

                                                       Should the Court deny ENSTAR’s motion to intervene, ENSTAR requests leave

                                               to participate as amici curiae to file memoranda addressing the positions taken by the

                                               parties in any dispositive motions, including filing an amicus brief in opposition to the

                                               Railroad’s motion for summary judgment. 2 ENSTAR’s distinct role as a public utility

                                               using the land underlying the Railroad easements allows it to present a more complete
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               picture of the broad implications of the Railroad’s claim.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                                       BACKGROUND

                                                       ENSTAR owns approximately 388 linear miles of natural gas transmission

                                               pipelines in Southcentral Alaska.3 These lines run through Kenai, Beluga Point, the

                                               Matanuska–Susitna Valley, and Anchorage and provide natural gas to over 149,000

                                               customers.4 At several locations, rights-of-way for ENSTAR’s transmission pipeline

                                               and distribution system run within the railroad transportation corridor, parallel to the

                                               railroad tracks.5 In order to secure those rights-of-way, the Railroad has required

                                               ENSTAR to enter agreements for transportation corridor permits. 6 One such permit,




                                               2
                                                       Docket No. 13, Mot. for Summ. J., Nov. 20, 2020.
                                               3
                                                       Decl. of John Sims ¶ 3.
                                               4
                                                       Id. ¶¶ 3, 5.
                                               5
                                                       Id. ¶¶ 6-7.
                                               6
                                                       Id. ¶ 7.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                    PAGE 3 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 3 of 20
                                               Permit 7615, was issued by the Railroad in 1996. 7 In 2016, the Railroad increased the

                                               annual rent it charged ENSTAR under Permit 7615 by 246%. 8 Although the acreage

                                               covered by Permit 7615 is small—less than 1% of ENSTAR’s leased pipeline right-of-

                                               way acreage—the amount charged by the Railroad makes up approximately 44% of

                                               ENSTAR’s annual rent payments.9 As a public utility, those payments are ultimately

                                               borne by ENSTAR’s ratepayers.10

                                                       The Railroad has asserted it has the right to require Permit 7615 because of its
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               claim to an exclusive use easement.11 In 2018, ENSTAR met with the Railroad
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               specifically to raise its objection to the permit and rent requirements. 12 In a follow-up

                                               letter, ENSTAR questioned the Railroad’s authority to charge rents within its

                                               transportation corridor easements, pointing out that the Railroad “does not have

                                               authority over any right, title or interest in property” that is transferred to it via the

                                               Alaska Railroad Transfer Act (ARTA) when that right, title, or interest “was not vested

                                               in the Unites States at the time of transfer.” 13 ENSTAR explained that it would therefore

                                               only make payment under protest. 14



                                               7
                                                       Id.
                                               8
                                                       Id.
                                               9
                                                       Id. ¶ 8.
                                               10
                                                       Id. ¶ 9.
                                               11
                                                       Id. ¶ 12 .
                                               12
                                                       Id. ¶ 10.
                                               13
                                                       Ex. A to Decl. of John Sims at 1 (quoting AS 42.40.350).
                                               14
                                                       Id.; see also Decl. of John Sims ¶¶ 10-11.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 4 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 4 of 20
                                                       In response, the Railroad asserted a right to an exclusive use easement—the

                                               same right it asserts in this litigation—and posited that such a right made its permit

                                               agreements with ENSTAR “legal and enforceable.”15 In language that parallels its

                                               pleadings in the present quiet title action, the Railroad rested its claim on the position

                                               that “ARTA required the U.S. to convey, at a minimum, an exclusive use easement for

                                               the ROW.”16 The Railroad noted that it had “encouraged” some affected land owners

                                               to file suit.17 Now, having itself brought that foreshadowed litigation, the Railroad seeks
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               judicial confirmation of the same legal position it relies on to charge ENSTAR (and, in
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               turn, the ratepayers) for the right to run utilities within the transportation corridor.

                                                                                         ARGUMENT

                                               I.      ENSTAR has a right to intervene to defend against the Railroad’s claim to
                                                       an exclusive use easement.

                                                       An applicant may intervene as a matter of right under Federal Rule of Civil

                                               Procedure 24(a)(2), where its participation meets four criteria: (1) the application is

                                               timely; (2) the applicant has a “significantly protectable” interest relating to the

                                               property or transaction that is the subject of the action; (3) the applicant is so situated

                                               that disposition may, as a practical matter, impair or impede its ability to protect that

                                               interest; and (4) the applicant’s interest is not adequately represented by the original



                                               15
                                                       Ex. B to Decl. of John Sims at 8.
                                               16
                                                       Id. (emphasis in original).
                                               17
                                                       Id.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                       PAGE 5 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 5 of 20
                                               parties to the action.18 Courts apply a “liberal policy in favor of intervention,” which

                                               serves “both efficient resolution of issues and broadened access to the courts.” 19

                                                        ENSTAR meets these criteria and is entitled to intervene as a matter of right. At

                                               this early stage in the proceedings, when discovery has not yet started and no dispositive

                                               rulings have been made, intervention is timely and will cause no prejudicial delay.

                                               Because the Railroad has required ENSTAR to pay rent based on the same claim to

                                               exclusive use at issue here, ENSTAR has a protectable interest in the property or
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               transaction at issue in this matter. And ENSTAR’s interest will be impaired if the
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               Railroad is permitted to litigate its claim to exclusive use in ENSTAR’s absence. Lastly,

                                               because ENSTAR is uniquely situated as a public utility, no party adequately represents

                                               its interests in this matter.

                                                        A.     ENSTAR’s intervention is timely.

                                                        “Timeliness is determined by the totality of the circumstances facing would-be

                                               intervenors,” and courts focus on three primary factors: the stage of the proceeding,

                                               any prejudice to other parties, and the reason for and length of any delay. 20




                                               18
                                                        Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1176 (9th Cir. 2011) (en
                                               banc).
                                               19
                                                      See id. at 1179 (quoting United States v. City of Los Angeles, 288 F.3d 391, 397-
                                               98 (9th Cir. 2002)).
                                               20
                                                      Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir. 2016).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                       PAGE 6 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 6 of 20
                                                       At this early stage in the proceedings, the Court has not issued any dispositive

                                               or issue-limiting rulings and intervention is appropriate. 21 Pending its summary

                                               judgment motion, the Railroad has moved to stay discovery, discovery-related

                                               deadlines, and the deadline for filing a scheduling and planning conference report. 22

                                               And Flying Crown has moved to defer or deny the Railroad’s motion for summary

                                               judgment in order to allow for discovery under Federal Rule of Civil Procedure 56(d). 23

                                               Flying Crown rightly points out that the Railroad’s “intent to establish its rights in this
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               case will have far-reaching effects,” which should not be resolved “lightly or hastily.” 24
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               Indeed, one of the “far-reaching effects” is a determination bearing on ENSTAR’s

                                               similarly situated rights. At this juncture, ENSTAR’s intervention will not interfere

                                               with a fixed pre-trial schedule. At most, if Flying Crown’s Rule 56(d) motion is denied,

                                               ENSTAR’s intervention may cause a minimal delay for summary judgment briefing in

                                               order to allow a reasonable window for ENSTAR to prepare an opposition brief. But

                                               even that may have no practical effect on the timing of the resolution of that pending

                                               motion.



                                               21
                                                      See, e.g., Abdurahman v. Alltran Financial, LP, 330 F.R.D. 276, 280 (S.D. Cal.
                                               2018) (holding intervention timely where “discovery remain[ed] open and no
                                               substantive motion deadlines ha[d] passed”).
                                               22
                                                      Docket 16, Mot. to Stay Discovery Pending Resolution of Mot. for Summ. J. 1,
                                               Dec. 3, 2020.
                                               23
                                                      Docket 21, Def.’s R. 56(d) Mot. to Defer or Deny Pl.’s Mot. for Summ. J., Dec.
                                               11, 2020.
                                               24
                                                      Id. at 2.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                      PAGE 7 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 7 of 20
                                                         Allowing intervention at this stage also would not prejudice the original

                                               parties.25 Existing parties are not prejudiced by the mere prospect that intervention may

                                               “prolong the litigation” or even make resolution more difficult. 26 ENSTAR’s defense

                                               brings a fuller discussion to the implications of the Railroad’s legal position. That in no

                                               way prejudices the Railroad’s ability to litigate its position. Moreover, in determining

                                               whether intervention might cause undue delay or prejudice, courts weigh the interest of

                                               judicial economy.27 Taking up ENSTAR’s defenses and counterclaim allows for the a
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               more complete resolution of the Railroad’s claim to exclusive easements, all in a single
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               action.

                                                         Finally, ENSTAR seeks intervention within a reasonable period after becoming

                                               aware of the matter and the Railroad’s position in this case. The Railroad filed its

                                               complaint in late September; Flying Crown’s answer was filed in mid-November; and

                                               the Railroad’s summary judgment motion on November 20. While timeliness is

                                               evaluated under the totality of the circumstances in any given matter, the Ninth Circuit

                                               Court of Appeals has held a party’s intervention was timely when it was sought twenty

                                               years after a case was commenced, but made only a year after changed circumstances



                                               25
                                                     Spangler v. Pasadena City Bd. of Education, 552 F.2d 1326, 1329 (9th Cir.
                                               1977); see also Smith, 830 F.3d at 857 (noting prejudice is the most important
                                               consideration in determining timeliness).
                                               26
                                                     Smith, 830 F.3d at 857.
                                               27
                                                     See Venegas v. Skaggs, 867 F.2d 527, 531 (9th Cir. 1989), aff’d sub nom.,
                                               Venegas v. Mitchell, 495 U.S. 82 (1990).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                      PAGE 8 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 8 of 20
                                               could have prompted the motion and weeks after definitively learning that the party’s

                                               interest was not adequately represented. 28 An intervenor thus has time to determine if

                                               the circumstances and the parties’ litigation positions call for its intervention.

                                                       Here, ENSTAR moved swiftly. It was appropriate for ENSTAR to review the

                                               parties’ pleadings before moving to intervene. By seeking intervention before

                                               discovery, before a scheduling and planning conference, and before the completion of

                                               summary judgment briefing, ENSTAR’s request is timely.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       B.      ENSTAR has a significantly protectable interest and its ability to
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                                               protect that interest may be impaired and impeded in this matter.
        ANCHORAGE, ALASKA 99501




                                                       In determining whether a party has an adequate interest for intervention as a

                                               matter of right, courts follow “practical and equitable considerations” and construe Rule

                                               24(a)(2) “broadly in favor of proposed intervenors.” 29 No specific legal or equitable

                                               interest is required, and the interest test “is primarily a practical guide to disposing of

                                               lawsuits by involving as many apparently concerned persons as is compatible with

                                               efficiency and due process.”30 “It is generally enough that the interest is protectable

                                               under some law, and that there is a relationship between the legally protected interest

                                               and the claims at issue.”31


                                               28
                                                       Smith, 830 F.3d at 854, 859-60.
                                               29
                                                       Wilderness Soc’y, 630 F.3d at 1179 (quoting City of Los Angeles, 288 F.3d at
                                               397).
                                               30
                                                      Id. (quoting County of Fresno v. Andrus, 622 F.2d 436, 438 (9th Cir. 1980)).
                                               31
                                                      Id. (quoting Sierra Club v. Envt’l Protection Agency, 995 F.2d 1478, 1484 (9th
                                               Cir. 1993)).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                      PAGE 9 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 9 of 20
                                                       ENSTAR’s legally protected interests bear directly on the Railroad’s claim to an

                                               exclusive use easement. In the same manner that the Railroad relies on a claimed

                                               exclusive use easement in this quiet title action against Flying Crown, the Railroad has

                                               required ENSTAR to obtain a permit and pay rent to run its gas lines. 32 ENSTAR has a

                                               protectable interest in running its gas lines without paying the Railroad to access

                                               property that the Railroad lacks a legal right to control. ENSTAR also has an interest

                                               in recovering in restitution from the Railroad when it has continued to require rent
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               despite ENSTAR’s protest.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                       Disposing of this action without ENSTAR will, as a practical matter, impair or

                                               impede ENSTAR’s ability to protect those interests. The Railroad has made it plain that

                                               unless a court tells it otherwise, it will continue to assert its claim to an exclusive use

                                               easement and require ENSTAR to secure the permit and pay rent. 33 It does not matter

                                               that ENSTAR has no claim to the specific parcel that is the subject of the Railroad’s

                                               quiet title action against Flying Crown—ENSTAR can intervene based on a “practical

                                               interest in the outcome of a particular case.” 34 ENSTAR meets Rule 24(a)(2)’s interest

                                               requirements based on its ongoing interest in determination of the same underlying

                                               easement rights.


                                               32
                                                     See Ex. B to Decl. of John Sims at 8.
                                               33
                                                     See id.
                                               34
                                                     City of Los Angeles, 288 F.3d at 398 (quoting Forest Conserv. Council v. U.S.
                                               Forest Serv., 66 F.3d 1489, 1496 n.8 (9th Cir. 1995), partially abrogated on other
                                               grounds in Wilderness Soc’y, 630 F.3d at 1178).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 10 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 10 of 20
                                                       C.      As a public utility, no party adequately represents ENSTAR’s
                                                               interests in this matter.

                                                       An intervenor is adequately represented if the interests of the present party are

                                               such that it will undoubtedly make all the intervenor’s arguments, the present party is

                                               capable of and willing to make the arguments, and the intervenor would not offer any

                                               necessary element to the proceedings that the other parties would neglect. 35 While

                                               Flying Crown may align with ENSTAR in disputing the Railroad’s claim to exclusive
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               use easements, Flying Crown cannot represent ENSTAR’s unique interests as a public
    701 WEST EIGHTH AVENUE, SUITE 1200




                                               utility.36 Indeed, the character and location of the use that the Railroad seeks to control
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               is very different between ENSTAR and the Flying Crown. Flying Crown is not subject

                                               to the same transportation corridor permit and rent requirements that the Railroad

                                               imposes on ENSTAR. Flying Crown is not a primarily subsurface user. Nor can Flying

                                               Crown seek restitution on ENSTAR’s behalf to recover those amounts that the Railroad

                                               has unfairly collected from it. ENSTAR’s interests cannot be adequately protected

                                               unless it is allowed to intervene and directly defend them.

                                                       ENSTAR satisfies the criteria for intervention as a matter of right and should be

                                               allowed the opportunity to protect its significant interests.




                                               35
                                                       See Fresno Cty. v. Andrus, 622 F.2d 436, 439 (9th Cir. 1980).
                                               36
                                                       See, e.g., Docket 21, Def.’s R. 56(d) Mot. to Defer or Deny Pl.’s Mot. for Summ.
                                               J. 1 (distinguishing Flying Crown from “the many utilities, municipalities, and other
                                               entities who have economic ties to the administration of the ARRC right-of-way”).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 11 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 11 of 20
                                               II.     Alternatively, ENSTAR should be granted permissive intervention.

                                                       In granting permissive intervention under Rule 24(b), courts evaluate three

                                               conditions: (1) whether the intervenor-applicant’s defense and the main action share a

                                               common question of law or fact, (2) whether there must be an independent ground for

                                               jurisdiction over the claims or defenses, and (3) timeliness. 37 Permissive intervention

                                               may be warranted when the intervenor will “significantly contribute to the full

                                               development of the underlying factual issues in the suit and to the just and equitable
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               adjudication of the legal questions presented.” 38
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                       As detailed above, ENSTAR’s request squarely meets the conditions for

                                               permissive intervention. In requiring ENSTAR to enter a permit agreement and pay rent

                                               to access land within its easement area, the Railroad relies on precisely the same

                                               construction of federal patent reservations and ARTA transfers that are at issue in this

                                               case. ENSTAR’s role as an intervenor-defendant will not improperly affect the Court’s

                                               jurisdiction. And, as discussed in detail above, ENSTAR’s intervention, at this early

                                               stage of the litigation, will not cause prejudice or delay. Because of its unique role as a

                                               regulated public utility that has been required by the Railroad to enter a permit

                                               agreement and pay rents based on the legal position the Railroad now seeks to litigate,



                                               37
                                                      Fed. R. of Civ. P. 24(b)(2); see Freedom from Religion Found., Inc. v. Geithner,
                                               644 F.3d 836, 843 (9th Cir. 2011).
                                               38
                                                      See Spangler, 552 F.2d at 1329 (discussing factors that may be evaluated in
                                               allowing permissive intervention).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 12 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 12 of 20
                                               ENSTAR’s intervention will significantly contribute to the development and just

                                               resolution of the issues presented in this case.

                                                       A.      ENSTAR’s defense raises common questions of law and fact.

                                                       The requirement that an intervenor’s claim or defense raise a common question

                                               of law or fact is liberally construed.39 ENSTAR’s defense to the Railroad’s claimed

                                               authority to require permits and rents under an exclusive use easement meets that liberal

                                               standard.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       Both the Railroad’s claim to quiet title against Flying Crown and its claimed
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               authority to require ENSTAR to enter a transportation corridor permit and pay rent

                                               hinge on the construction of the easement interest the Railroad may have received

                                               through rights-of-way reserved in federal patents and then later conveyed via ARTA.

                                               Indeed, both the Railroad’s 2019 letter to ENSTAR and the Railroad’s summary

                                               judgment motion in this case set out nearly the same argument—walking through its

                                               interpretation of the history of the Alaska Railroad Act of 1914, 40 the federal ownership

                                               of the Alaska Railroad, the requirement that federal patents include railroad rights-of-

                                               way, and the enactment of the Alaska Railroad Transfer Act and its exclusive-use




                                               39
                                                      See Stallworth v. Monsanto Co., 558 F.2d 257, 269 (5th Cir. 1977) (citing
                                               Securities & Exchange Comm’n v. U.S. Realty & Imp. Co., 310 U.S. 434, 459 (1940)).
                                               40
                                                      Act of March 12, 1914, 43 U.S.C. 975 et seq.; 38 Stat. 305, repealed by ARTA,
                                               Pub. L. 97-468, Title VI, § 615(a)(1).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                    PAGE 13 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 13 of 20
                                               language.41 There can be no doubt that the same questions of law will determine both

                                               Flying Crown and ENSTAR’s legal rights against the Railroad.

                                                       Further, it is not determinative that the property subject to ENSTAR’s

                                               transportation corridor permit does not include the specific parcels that are the subject

                                               of the Railroad’s existing quiet title action. Permissive intervention does not require

                                               any direct, personal interest in the specific subject of the litigation. 42 And even in the

                                               context of intervention as a matter of right, parties may intervene based on a “practical
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               interest in the outcome of a particular case,”43 including its stare decisis
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               consequences.44 For example, in Smith v. Pangilinan, the United States Attorney

                                               General had a right to intervene in a dispute between residents of the Northern Mariana

                                               Islands and commonwealth officials regarding the application of a local law that was

                                               designed to determine who may be entitled to United States citizenship. 45 Although the

                                               specific law was not part of the body of federal immigration law the Attorney General



                                               41
                                                       See Ex. B to Decl. of John Sims at 1-8; Docket 13, Mem. in Support of Mot. for
                                               Summ. J. at 2-8, 13-21, Nov. 20, 2020.
                                               42
                                                       Securities & Exchange Comm’n, 310 U.S. at 459 (noting requirement of
                                               common question of law or fact “plainly dispenses with any requirement that the
                                               intervenor shall have a direct personal or pecuniary interest in the subject of the
                                               litigation”).
                                               43
                                                       City of Los Angeles, 288 F.3d at 398 (quoting Forest Conserv. Council, 66 F.3d
                                               at 1496 n.8).
                                               44
                                                       See Smith v. Pangilinan, 651 F.2d 1320, 1325 (9th Cir. 1981) (“In appropriate
                                               circumstances . . . stare decisis may supply the requisite practical impairment
                                               warranting intervention of right.”).
                                               45
                                                       Id. at 1324-25.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 14 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 14 of 20
                                               administers and enforces, the core question—entitlement to United States citizenship—

                                               was a matter squarely within the Attorney General’s interests. 46 Likewise, while

                                               ENSTAR may not have an interest in the specific property subject to the quiet title

                                               action, it has a clear, practical interest in the resolution the core question in this matter—

                                               the Railroad’s claim to exclusive use easements. And more, ENSTAR has property and

                                               pecuniary interests in the permit and rents required by the Railroad under its exclusive

                                               use claim.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       B.      Allowing ENSTAR to intervene does not inappropriately enlarge or
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                                               impermissibly alter the Court’s jurisdiction.
        ANCHORAGE, ALASKA 99501




                                                       The requirement that the intervenor’s claim have an independent ground for

                                               jurisdiction stems from the “concern that intervention might be used to enlarge

                                               inappropriately the jurisdiction of the district courts.” 47 That concern is at its apex in

                                               diversity cases, but falls away where the district court’s jurisdiction is grounded in a

                                               federal question raised by the plaintiff. 48 Here, the Railroad has pleaded federal question

                                               jurisdiction based on the nature of its claim to reserved interests from federal patents



                                               46
                                                       Id. at 1324 (“Clearly, the Attorney General, who is charged with administration
                                               and enforcement of the laws relating to immigration and naturalization, has an interest
                                               in a case in which people seek to have it determined that they are persons who will be
                                               entitled to become United States citizens . . . .”).
                                               47
                                                       Freedom from Religion Found., 644 F.3d at 843.
                                               48
                                                       See id. at 844 (“In federal-question cases there should be no problem of
                                               jurisdiction with regard to an intervening defendant . . . .” (quoting 7C Charles Alan
                                               Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1917 (3d
                                               ed. 2010)).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                       PAGE 15 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 15 of 20
                                               and the subsequent conveyance under federal law. 49 To the same extent it might have

                                               jurisdiction over that original matter, the Court will have jurisdiction over ENSTAR’s

                                               defense.

                                                       ENSTAR’s proposed counterclaim for restitution does not upset the

                                               jurisdictional foundation for its intervention. Under 28 U.S.C. § 1367(a), the Court has

                                               “supplemental jurisdiction over all other claims that are so related to claims in the action

                                               within such original jurisdiction that they form part of the same case or controversy.” 50
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               ENSTAR’s counterclaim for restitution arises under the same controversy that allows
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               its intervention as a defendant. The Railroad has taken the position that because of its

                                               claim to an exclusive use easement, ENSTAR must secure a transportation corridor

                                               permit and pay the Railroad rent.51 Because the Railroad in fact holds less than an

                                               exclusive use easement, the Railroad has been unjustly enriched by collecting rents

                                               without solid legal footing and at the expense of ENSTAR and its ratepayers. This

                                               entitles ENSTAR to restitution. Because this counterclaim arises from the same case or

                                               controversy as the resolution of the Railroad’s claim to exclusive use easements, the

                                               Court has supplemental jurisdiction over it. In sum, there are no jurisdictional hurdles

                                               to permitting ENSTAR to intervene.




                                               49
                                                       Docket 1, Compl. ¶ 1, Sept. 21, 2020 (citing 28 U.S.C. § 1331).
                                               50
                                                       28 U.S.C. § 1367(a).
                                               51
                                                       Decl. of John Sims ¶¶ 10-11; see also Ex. B to Decl. of John Sims.
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 16 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 16 of 20
                                                       C.      Discretionary factors weigh in favor of intervention.

                                                       Where a timely interest in intervention is presented, courts may consider several

                                               factors in determining whether to permit intervention, including the following:

                                                               the nature and extent of the intervenors’ interest, their standing to
                                                               raise relevant legal issues, the legal position they seek to advance,
                                                               and its probable relation to the merits of the case[,] whether
                                                               changes have occurred in the litigation so that intervention that
                                                               was once denied should be reexamined, whether the intervenors’
                                                               interests are adequately represented by other parties, whether
                                                               intervention will prolong or unduly delay the litigation, and
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                               whether parties seeking intervention will significantly contribute
                                                               to full development of the underlying factual issues in the suit and
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                                               to the just and equitable adjudication of the legal questions
        ANCHORAGE, ALASKA 99501




                                                               presented.[52]

                                                       These factors weigh heavily in favor of allowing ENSTAR to intervene.

                                               ENSTAR’s interest is to protect its ratepayers from permit and rent charges demanded

                                               by the Railroad under its claim to an exclusive use easement. Through a counterclaim

                                               in restitution, ENSTAR also seeks to recover those amounts. While ENSTAR may not

                                               have an interest in the specific parcels subject to the Railroad’s quiet title action,

                                               ENSTAR’s defenses and counterclaim raise the same fundamental legal question

                                               regarding the Railroad’s rights. While that allows ENSTAR to contribute to a more

                                               complete discussion of the core issue in this action, it does not mean that ENSTAR’s

                                               interests are adequately represented.




                                               52
                                                       Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                      PAGE 17 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 17 of 20
                                                       In sum, allowing ENSTAR to intervene will enable the Court to resolve, in a

                                               single action, the broader dispute over the Railroad’s claimed easement interest.

                                               Independent actions to determine Flying Crown and ENSTAR’s rights will create

                                               needless duplication and potentially divergent rulings on the same underlying questions

                                               of law. At this early stage, where the Railroad has sought a stay of discovery and no

                                               dispositive motions have been resolved, ENSTAR’s intervention will cause no delay or

                                               prejudice and will only result in the more complete and just resolution of the dispute.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               This Court should permit ENSTAR to intervene.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               III.    If intervention is denied, ENSTAR should be allowed to participate as amici
                                                       curiae.

                                                       Allowing proposed intervenors to at least participate as amici curiae is “common

                                               practice.”53 District courts may permit proposed intervenors to participate as amici to

                                               allow them to address relevant points that the parties may fail to raise. 54

                                                       As a regulated public utility impacted by the scope of the easement, ENSTAR

                                               can provide critical perspective on the broad effects of the Railroad’s claim to exclusive

                                               use easements. Although the Railroad has raised the same legal issue in correspondence



                                               53
                                                      7C Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice
                                               & Procedure § 1913 (3d ed. 2020).
                                               54
                                                      Alaska v. Lubchenco, 2011 WL 13152535, at *4 (D. Alaska, May 3, 2011)
                                               (denying permissive intervention, but allowing participation as amici curiae); see also
                                               Calif. Dep’t of Toxic Substances Control v. Commercial Realty Projects, Inc., 309 F.3d
                                               1113, 1118 (9th Cir. 2002) (affirming district court ruling denying intervention but
                                               allowing amici curiae participation).
                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 18 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 18 of 20
                                               with ENSTAR that it raises in this matter, the scope of use that the Railroad seeks to

                                               control in the two situations is distinct. For example, in the context of a natural gas

                                               pipeline running withing the easement subsurface area, but apart from and parallel to

                                               the railroad tracks, the Railroad’s claim that exclusive use is “a critical safety and

                                               operational issue” finds no footing. This Court should, at a minimum, allow ENSTAR’s

                                               participation as amicus curiae.

                                                       If the Court allows participation as amicus curiae, ENSTAR proposes that it be
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               permitted to submit briefs on dispositive motions within seven days after the brief of
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               the party it supports, the timeline followed under Federal Rule of Appellate Procedure

                                               29(a)(6).

                                                                                        CONCLUSION

                                                       ENSTAR has a significant interest in the adjudication of the Railroad’s claim to

                                               exclusive use in easements reserved by federal patents and conveyed through the

                                               Alaska Railroad Transfer Act. The Railroad has relied on the same arguments it raises

                                               against Flying Crown to require ENSTAR to obtain permission and pay rent—which

                                               has been paid under protest—to run its gas lines within the Railroad’s easement area.

                                               ENSTAR’s intervention is timely, its interests are not adequately represented, and its

                                               ability to protect those interests will be substantially impaired if it cannot defend them

                                               here. Moreover, ENSTAR’s intervention presents raises common questions of law and




                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                    PAGE 19 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 19 of 20
                                               fact without presenting jurisdictional hurdles. As such, ENSTAR respectfully requests

                                               that the Court grant its motion to intervene.

                                                       DATED December 16, 2020.

                                                                                        LANDYE BENNETT BLUMSTEIN LLP
                                                                                        Attorneys for Proposed Intervenor-Defendants
                                                                                        ENSTAR Natural Gas Company, a division of
                                                                                        SEMCO Energy, Inc., and Alaska Pipeline
                                                                                        Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                                        By: /s/ Matt Mead
                                                                                        Matt Mead, Alaska Bar No. 0711095
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                                        By: /s/ David A. Wilkinson
                                                                                        David A. Wilkinson, Alaska Bar No. 1211136


                                                Certificate of Service

                                                I hereby certify that on December 16, 2020, I filed a true and correct copy of the
                                                foregoing document with the Clerk of Court for the United States District Court –
                                                District of Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-
                                                00232-JMK who are registered CM/ECF users will be served by the CM/ECF system.

                                                LANDYE BENNETT BLUMSTEIN LLP
                                                By: /s/ Dana Cupp
                                                    Dana Cupp




                                               MEMORANDUM IN SUPPORT OF ENSTAR NATURAL GAS CO., A DIV. OF                     PAGE 20 OF 20
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.’S MOT. TO INTERVENE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 25 Filed 12/16/20 Page 20 of 20
